Citation Nr: 0507770	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  03-30 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than December 3, 
1992, for the grant of service connection for Type II 
diabetes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to September 
1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which established entitlement to service connection 
for  diabetes mellitus, effective from January 10, 1994.  A 
subsequent rating adjusted the effective date retroactive to 
December 3, 1992.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  Entitlement to service connection for diabetes mellitus 
was denied by an unappealed rating action in August 1973, 
and, in the absence of a timely appeal, the RO's decision 
became final.

3.  The evidence does not demonstrate a basis for an 
effective date earlier than December 3, 1992, which is the 
date the appellant initially claimed VA pension benefits.


CONCLUSION OF LAW

An effective date earlier than December 3, 1992, for the 
award of service connection for diabetes mellitus, Type II, 
based on herbicide exposure, may not be assigned.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.159, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for diabetes mellitus was 
denied by an unappealed rating action in August 1973, with 
notice of the adverse action duly issued that same month.  
Inasmuch as the veteran did not perfect a timely appeal, the 
RO's decision became final.  38 U.S.C.A. § 7105.  On December 
3, 1992, the veteran submitted a claim for VA pension and was 
awarded pension benefits effective from the date of that 
claim.  

In January 1994, the veteran sought to reopen the claim of 
entitlement to service connection for diabetes mellitus and 
was informed in a Statement of the Case that new and material 
evidence was needed to reopen the claim.  He did not perfect 
a timely appeal as to that determination; consequently, that 
decision also became final.  The current claim stems from a 
more recent claim of entitlement to service connection for 
diabetes mellitus secondary to exposure to Agent Orange, 
which was received in June 2000.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the claimant is expected to obtain 
and submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
law was considered by the RO as reflected by correspondence 
issued in August 2001and June 2003, as well as the Statement 
of the Case issued in July 2003.  The initial VCAA notice 
preceded the rating action from which this appeal derives.  
Specific VCAA notice is not required for the earlier 
effective date issue on appeal as it stems from a notice of 
disagreement with the initial grant of service connection for 
the disability at issue and initial assignment of an 
effective date for the award of compensation.  VAOPGCPREC 08-
2003.

With regard to the VA's duty to assist, the record contains 
the appellant's claim and VA and private medical evidence 
reflecting diagnoses of diabetes mellitus.  The appellant has 
not identified any outstanding evidence which could be used 
to further support the issue on appeal.  Further, the issue 
herein is one of application of the law to facts as to which 
there is no dispute.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a).  Benefits are generally awarded based on 
the "date of receipt" of the claim.  38 C.F.R. §§ 3.1(r), 
3.400.  The effective date of a grant of disability 
compensation based on a grant of service connection is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(i).

In February 1991, the Agent Orange Act of 1991, Public Law 
102-4, 105 Stat. 11 (1991) was enacted.  It added a new 
section (§ 1116) to title 38 of the United States Code 
establishing a scientific-evidence review process for the 
establishment of presumptions of service connection for 
diseases associated with exposure to certain herbicide 
agents.  See 38 U.S.C.A. § 1116 (West 2002).  Pursuant to 38 
U.S.C.A. § 1116, VA, during year 2000, requested that the 
National Academy of Science (NAS) assess whether there was a 
connection between exposure to Agent Orange and development 
of Type II diabetes at a later date.  After the NAS issued 
its report concluding that such connection appeared to exist, 
VA in May 2001 published notice of a final rule in the 
Federal Register amending 38 C.F.R. § 3.309(e) to allow 
presumptive service connection for Type II diabetes with an 
effective date of July 9, 2001.  See 66 Fed. Reg. 23,166-69 
(May 8, 2001).

Later, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) decided a case in which there was a 
challenge to the July 9, 2001, effective date of the 
amendment to 38 C.F.R. § 3.309(e) to allow presumptive 
service connection for Type 2 diabetes.  In Liesgang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (2002), the 
Federal Circuit concluded that VA erred when it made July 9, 
2001, the effective date of the diabetes regulation and held 
that the correct effective date is May 8, 2001.

Under generally applicable effective date rules in 38 
U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114, when VA awards 
benefits pursuant to a liberalizing regulation, the award may 
not be made effective any earlier than the effective date of 
the liberalizing regulation.  Under those provisions, awards 
based on presumptions of service connection established under 
the Agent Orange Act of 1991 can be made effective no earlier 
than the date VA issued the regulation authorizing the 
presumption, in this case in May 2001.

Nevertheless, VA has been engaged for many years in 
litigation regarding compensation for Vietnam veterans 
exposed to Agent Orange.  See Nehmer v. United States 
Veterans Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer 
I); Nehmer v. United States Veterans Admin., 32 F. Supp.2d 
1175 (N.D. Cal. 1999) (Nehmer II).  District court orders in 
the Nehmer litigation have created an exception to the 
generally applicable rules in 38 U.S.C.A. § 5110(g) and 38 
C.F.R. § 3.114, and, in pertinent part, provide that for 
claims filed after May 3, 1989, if benefits are granted, the 
effective date of the benefit would be the date VA received 
the claim or the date disability arose or death occurred, 
which ever was later.  Under these orders, the rules 
governing the effective date of compensation awards based on 
Type II diabetes presumptively due to herbicide exposure are 
the same as rules for other presumptive herbicide conditions.  
See 68 Fed. Reg. 50,906-72 (Aug. 25, 2003).

The veteran contends that he should be awarded an effective 
date for service connection for his Type II diabetes back to 
1973.  Ordinarily, the controlling regulation governing the 
assignment of the effective date would be 38 C.F.R. § 3.400, 
which states that, unless otherwise provided, the effective 
date of an evaluation and award of compensation based on an 
original claim, a claim reopened after final disallowance or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  38 
C.F.R. § 3.400.  Had the presumption already been revised, 
Section 3.400 would preclude assignment of an effective date 
earlier than in June 2000, which is the date of the most 
recent claim.  

Nevertheless, the Nehmer line of cases provides a narrow 
exception to 38 C.F.R. § 3.400 and the general rule for 
liberalizing regulations.  It bears emphasis that such 
authority is limited to specific circumstances.  In this 
case, the Board finds that the effective date rules as set 
forth in Nehmer I and Nehmer II do not provide the basis for 
the assignment of an effective date earlier than December 3, 
1992.  As set forth above, the Nehmer stipulation only 
invalidates denials of claims which were filed or denied on 
or after September 25, 1985, the effective date of 38 C.F.R. 
§ 3.311a.  See also VA Adjudication and Procedure Manual M21-
1, Part VI, para. 7.20(d).

In this case, the appellant's original claim was denied in 
1973.  The decision became final after the appellant failed 
to perfect an appeal within the applicable time period.  
Consequently, the appellant's prior claim of service 
connection for diabetes was denied prior to September 25, 
1985.  As a result, the prior final decision is not subject 
to or invalidated by the Nehmer stipulation and remains final 
in accordance with the provisions of 38 U.S.C.A. §§ 5107, 
5108, 7104; 38 C.F.R. 20.1103.  In the absence of clear and 
unmistakable error, which is not asserted, the generally 
applicable rules for establishing effective dates preclude 
assignment of an effective date linked with that claim. 

The veteran did file a claim in January 1994, which was 
construed as an attempt to reopen a claim of entitlement to 
service connection for diabetes mellitus and could properly 
serve as a basis for assignment of an effective date 
retroactive to January 1994 in accordance with the Nehmer 
line of cases. 

However, it is observed that the veteran did file a claim for 
pension benefits as early as December 2, 1992.  The Board 
acknowledges that under 38 C.F.R. § 3.151, a claim by a 
veteran for pension may be considered to be a claim for 
compensation.  Even if that were the case, the disability 
named in the claim was a neurological condition, and there 
was no reference to diabetes either by the veteran or in the 
attached progress note from his physician.  Therefore, this 
submission cannot be regarded as a claim for service 
connection for diabetes because even an informal claim must 
identify the benefits sought.  See Brannon v. West, 12 Vet. 
App. 32, 35 (1998).  The RO, nevertheless, assigned the 
effective date in accordance with that claim.  

Therefore, the Board finds that, with regard to the instant 
claim, the effective date rules as set forth in Nehmer do not 
provide a basis for the assignment of a payment date earlier 
than December 1992, the date of the appellant's claim for 
pension benefits was received at the RO.  The prior claim of 
service connection for diabetes was denied prior to September 
25, 1985.  As a result, the prior final decision is not 
subject to or invalidated by the Nehmer stipulation.  
Therefore, the decision remains final and does not provide a 
basis on which to assign an earlier effective date.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Entitlement to an effective date earlier than December 2, 
1992 for the grant of service connection for Type II diabetes 
is denied. 



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


